                       3:99-cr-30083-RM # 123   Page 1 of 9
                                                                                     E-FILED
                                                        Thursday, 11 March, 2021 02:20:25 PM
                                                                Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
 v.                                         )       Case No. 99-30083
                                            )
MARCUS L. HARRIS,                           )
                                            )
      Defendant.                            )

                                   OPINION

RICHARD MILLS, United States District Judge:

      Defendant Marcus L. Harris moves for compassionate release.

                              I.    BACKGROUND

      Defendant Marcus L. Harris, a 50-year old male, seeks compassionate release

under 18 U.S.C. § 3582(c)(1)(A).

      On December 16, 1999, following a jury trial, the Defendant was convicted

of distribution of 54.8 grams cocaine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C). The Defendant was held responsible for a large amount of crack cocaine

and on October 23, 2000, was sentenced to 360 months imprisonment.

      At the time, the sentencing guidelines were mandatory. After determining

that Defendant had a prior qualifying felony drug conviction, the Court found the
                                        1
                       3:99-cr-30083-RM # 123     Page 2 of 9




Defendant’s guideline range was 360 months because the statutory maximum

penalty of a § 841(b)(1)(C) violation was 30 years. Without any qualifying prior

drug convictions, the Defendant’s statutory maximum penalty and resulting

guideline range would have been 240 months imprisonment.

      The Defendant has been in BOP custody for 258 months--almost 22 years—

since he was arrested and detained on September 7, 1999. The Defendant is

currently housed at FCI Oakdale I. According to the Bureau of Prisons website, his

projected release date is October 5, 2022. He is less than 13 months away from

halfway house placement.

      The Defendant notes that based on his age, he has a much higher risk of

serious illness or death from COVID-19 than do significantly younger individuals.

He self-reports as being 5 feet 10 inches tall and weighing 215 pounds, which results

in a Body Mass Index (“BMI”) of 30.8, which classifies him as obese. The Centers

for Disease Control has now recognized an “increased risk of severe illness from the

virus that causes COVID-19 among adults with COVID-19 who have obesity.” The

Government acknowledges that obesity is a condition during the pandemic that

qualifies as an extraordinary and compelling reason to consider compassionate

release.




                                         2
                        3:99-cr-30083-RM # 123      Page 3 of 9




      The Defendant further states that he suffers from hypertension that requires

medication to control. As a 50-year old with obesity and hypertension, he faces an

even greater risk of severe illness from COVID-19. The Defendant claims that the

COVID-19 pandemic, along with other relevant factors, including his health

conditions, the deaths from the virus at his facility, the changes in the law that would

affect his sentence, the need to care for his aunt, and his positive prison disciplinary

record create extraordinary and compelling circumstances to justify compassionate

release.

      The Government notes BOP records show that Defendant has not always

taken his blood pressure medication as prescribed, in addition to failing to participate

in health screenings. Therefore, although the Defendant has had frequent and more

than adequate health care, he has not always followed basic medical directions.

      The Government also notes that the COVID-19 situation at FCI Oakdale now

appears to be under control. At FCI Oakdale, there is one inmate out of 834 total

inmates and 26 staff members who are currently positive for COVID-19.

www.bop.gov/coronavirus (last visited March 8, 2021). Seven individuals have died

at FCI Oakdale. Oakdale also reports that 117 inmates and 79 staff have received

both vaccine injections and are fully inoculated. Id.




                                           3
                      3:99-cr-30083-RM # 123      Page 4 of 9




      The Government further asserts that Defendant’s record prior to his

incarceration and while in custody suggest that he is unlikely to follow CDC

recommendations and is a danger to society if released. The United States Probation

Office’s Compassionate Release Memorandum notes that Defendant in December

2019 was classified as a high-risk recidivism level, though the Memorandum lists

only two disciplinary incidents, both of which were in 2019 and included failing to

stand count and introduction of alcohol. The Government also points to the

Defendant’s extensive criminal history which includes the following convictions:

(1) possession of controlled substance convictions (multiple); (2) unlawful use of a

weapon; (3) driving on suspended and revoked license (multiple); (4) resisting a

peace officer (multiple); and (5) unlawful delivery of a controlled substance

(multiple). The Defendant’s record of criminal activity spans his entire life except

while incarcerated. Because of this history, the Government contends he is a danger

to the community and his motion should be denied for that reason.

                                     II. DISCUSSION

                                                (A)

      Under the First Step Act, signed into law on December 21, 2018, defendants

may now file motions for compassionate release after first exhausting administrative

remedies within the BOP. See 18 U.S.C. § 3582(c)(1)(A). The law provides the

sentencing judge with jurisdiction to consider a defense motion for reduction of
                                         4
                       3:99-cr-30083-RM # 123     Page 5 of 9




sentence based on “extraordinary” or “compelling” reasons whenever “the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf,” or after “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.].” See 18 U.S.C. § 3582(c)(1)(A). If properly invoked by the

Government, the exhaustion requirement must be enforced. See United States v.

Sanford, 986 F.3d 779, 782 (7th Cir. 2021). There is no dispute that Defendant has

met the statutory exhaustion requirement.

      The First Step Act does not say what “extraordinary and compelling reasons”

warrant a sentence reduction, but the compassionate release statute directs the Court

to consider the sentencing factors of 18 U.S.C. § 3553(a) when deciding

compassionate release motions. See 18 U.S.C. § 3582(c)(1)(A).

      Because the Sentencing Guideline policy statement has not been updated

since passage of the First Step Act to reflect that defendants (and not only the BOP)

may move for compassionate release, there is no “applicable” policy statement

concerning the expanded compassionate-release provision. See United States v.

Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). “The statute itself sets the standard:

only ‘extraordinary and compelling reasons’ justify the release of a prisoner who is

outside the scope of § 3582(c)(1)(A)(ii).” Id. Until U.S.S.G. § 1B1.13 is amended,



                                          5
                       3:99-cr-30083-RM # 123        Page 6 of 9




there is not an “applicable” policy statement for courts to rely on in considering

prisoner-initiated applications for compassionate release. See id. at 1181.

                                              (B)

      As the Court earlier noted, the Defendant’s statutory maximum and guideline

range was determined to be 30 years because of the presence of a qualifying prior

conviction. The Presentence Investigation Report provides that the Defendant’s

prior drug convictions were all under the Illinois cocaine statute. The Seventh

Circuit recently held that the Illinois cocaine statute is categorically overbroad and

cannot be used as a “felony drug offense” to enhance a federal sentence under 21

U.S.C. § 851. See United States v. Ruth, 966 F.3d 642, 649-50 (7th Cir. 2020).

Without that enhancement, the Defendant would have faced a 240-month statutory

maximum instead of the 360-month statutory maximum, which was the term he

received when he was sentenced in 2000.             Accordingly, a similarly situated

individual today would be sentenced to a term of 240 months or less.

      Even without accounting for credit for good conduct, the Defendant has

overserved by 18 months what would be his maximum sentence absent the § 851

enhancement that Ruth prohibits. Because of that factor along with the COVID-19

pandemic, the Defendant’s age and obesity, the Court finds that extraordinary and

compelling reasons exist in this case.


                                          6
                       3:99-cr-30083-RM # 123      Page 7 of 9




      Under Pepper v. United States, 562 U.S. 476, 490-493 (2011), the Court

should consider post-offense developments under § 3553(a). The Court recognizes

that Defendant’s extensive criminal history is concerning. However, all of those

convictions occurred when the Defendant was in his 20s or younger. It is well

known that the likelihood of recidivism diminishes with age. Notably, the Defendant

does not have a history of violent offenses. The Defendant’s disciplinary record

while in prison is very good. Moreover, the Defendant states he has used his time

in prison to rehabilitate himself by learning to weld and learning to forklift. The

Court is doubtful that any additional rehabilitative effect will be achieved after

nearly 22 years in prison.

      The Court agrees with the Government that protection of the public along with

deterrence are very important considerations. As with rehabilitation, however, it is

questionable whether any additional deterrence would be achieved if the Defendant

remained in prison. Moreover, the same concerns would be present whether the

Defendant is released immediately or in October 2022. The Defendant’s six-year

supervised release term will provide a level of protection if the Defendant reoffends.

The overriding factors are that Defendant has overserved what would be the

maximum sentence under the law today, along with the Defendant’s age and health

issues during a pandemic.



                                          7
                        3:99-cr-30083-RM # 123     Page 8 of 9




        Based on the totality of circumstances, the Court finds that extraordinary and

compelling reasons exist and the applicable sentencing factors warrant granting

compassionate release. Accordingly, the Court will reduce the Defendant’s sentence

to time served to be followed by a short term of home confinement. Such a sentence

is “sufficient, but not greater than necessary” to comply with the statutory purposes

of sentencing.

        Ergo, Defendant Marcus L. Harris’s Amended Motion for Compassionate

Release [d/e 121] is GRANTED.

        The Clerk will terminate the Defendant’s pro se motions [d/e 105 & 112] as

moot.

        The Clerk shall send a copy of this Order to the United States Probation

Office.

        The Court modifies Defendant’s conditions of supervised release to require

Defendant to spend three months in home confinement, with the first 14 days to be

spent in isolation. The home confinement shall start as soon as possible after his

term of supervised release begins. Defendant shall be monitored by telephonic

monitoring as approved by the United States Probation Office until such time as the

U.S. Probation Office is able to implement electronic monitoring. All other aspects

of Defendant’s sentence shall remain the same.


                                           8
                       3:99-cr-30083-RM # 123   Page 9 of 9




      The Bureau of Prisons is ORDERED to immediately test Defendant for

COVID-19. The Bureau of Prisons shall advise the U.S. Probation Office of the

results of the test and, further, the Bureau of Prisons is also ORDERED to release

Defendant once he has tested negative for COVID-19.

      The Defendant must self-quarantine for a period of 14 days beginning at the

time of his release.

      The Clerk is DIRECTED to send a copy of this Order to FCI Oakdale I.

ENTER: March 11, 2021

      FOR THE COURT:
                                                  /s/ Richard Mills
                                                  Richard Mills
                                                  United States District Judge




                                        9
